  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA         )
                                 )           CRIMINAL ACTION NO.
   v.                            )               2:17cr25-MHT
                                 )                   (WO)
DAKOTA BROOKS McCALLISTER        )

                               ORDER

    On    February    12,   2020,     this   court   held       a    status

conference     to    review     the     charges      filed          against

defendant    Dakota    Brooks       McCallister      in     a       pending

revocation petition (doc. no. 61).              At the conference,

the court announced that it would set the revocation

petition for a hearing sometime in the future and that,

in the interim, McCallister was to comply with his drug

treatment.     However, the court never set the petition

for hearing, for, two days after the status conference,

on February 14, 2020, the U.S. Probation Officer sought

an amended revocation petition (doc. no. 70), adding a

new charge of a state-law violation for an arrest on

February 13, 2020.
                                ***

       Accordingly, it is ORDERED that, instead of, at

this    time,   setting   the    initial   revocation   petition

(doc. no. 61) for hearing, the court will wait and

decide what action, if any, to take when it considers

the amended revocation petition (doc. no. 70).

       DONE, this the 26th day of February, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
